CAPOTOSTO, J.
The plaintiff sues for goods sold and delivered. The defendant contests liability on the ground that the finished goods were not in accordance with a sample originally submitted by the plaintiff. The merchandise in question consisted of a photo-gravure reproduction in pamphlet *34form of Christmas and greeting cards manufactured by the defendant. The jury returned a verdict for the plaintiff in the sum of $261S.42, which represents the full amount claimed and interest. The defendant moves for a new trial upon the usual grounds.
For plaintiff: John A. Tillinghast.
For defendant: McGovern & Slattery.
The original contract between the parties is unequivocal. The conduct of the parties as reflected in their correspondence shows the real attitude of the parties while the transaction was being executed. It would serve no purpose to detail the evidence here when it is easily accessible in its original form of letters, telegrams, sample copies, etc., on file as exhibits in the case. The question raised was a clear cut question of fact. If the defendant finally received what he had previously approved, he cannot now complain. The jury decided that the plaintiff had kept its agreement. This Court, in passing upon defendant’s motion for a new trial, has examined carefully all the exhibits in the case. It finds that the evidence as a whole, and exhibits 8, 11, 12, 13, 16, 17, 18, 19, 21, 23, 25, 27,. 29, 30, 31 and 34, in particular, support the plaintiff’s claim.
Motion for new trial denied.